Citation Nr: 1043641	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  99-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, 
claimed as ulcerative colitis and residuals of irritable bowel 
syndrome.

2.  Entitlement to service connection for a shoulder disability, 
claimed as fibrous ankylosis of the upper extremities.

3.  Entitlement to service connection for a right foot 
disability, claimed as arthritis of the right foot and residuals 
of fracture.


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) during 
several periods prior to May 1996, including from July 1986 to 
November 1986.  He also had periods of inactive duty training 
(INACDUTRA) from June 1985 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") April 21, 2005, which vacated 
a June 2003 Board decision and remanded the case for additional 
development.  The issues remaining on appeal initially arose from 
an August 1999 rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
Pursuant to the Court's Order, the Board remanded the case in 
November 2005 for further evidentiary and procedural development.  
Specifically, the Board instructed the RO to obtain the Veteran's 
Army National Guard service records from all potential custodians 
of records, to include the U.S. Army National Guard Personnel 
Center in Falls Church, Virginia and U.S. Army Reserve Personnel 
Command in St. Louis, Missouri; provide examinations for the 
claimed disabilities; and readjudicate the claims.  In 
October 2006, the U.S. Army Reserve Personnel Command provided 
all service treatments on file.  In a December 2008 memorandum, 
the Virginia Army National Guard indicated that no records were 
located at the office.  Additionally, the Veteran was afforded an 
examination in March 2007 and his claims were readjudicated in an 
April 2009 rating decision and an April 2009 supplemental 
statement of the case.  In August 2009, the Board remanded the 
case to afford the Veteran another hearing because the Veterans 
Law Judge presiding at his hearing in January 2001 was 
unavailable to participate in the decision.  

In February 2010, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge and a copy of the 
transcript has been associated with the claims folder.  Thus, 
there is compliance with the Court's and the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).

In addition to the claims listed on the first page of this 
document, the record shows the Veteran had also appealed claims 
of entitlement to service connection for L5 spondylosis, 
sinusitis, diffuse borderline cord atrophy of the 
cervical/thoracic spine, spastic diplegia, and a urologic 
disorder.  However, during the pendency of this appeal, the RO 
granted service connection for L5 spondylosis; diffuse borderline 
cord atrophy of the cervical and thoracic spine; sinusitis; 
bilateral elbow contractures associated with spastic diplegia; 
incontinence of urine with cytoplasty; and strictured urethra, 
urethritis, and urinary frequency associated with spastic 
diplegia.  As this represents a full grant of the benefits sought 
as to these issues, they are no longer before the Board.   

The issue of reopening a claim for entitlement to service 
connection for carpal tunnel syndrome has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  A digestive disorder, variously diagnosed as ulcerative 
colitis and irritable bowel syndrome, existed prior to the 
Veteran's ACDUTRA service and was not aggravated as a result of 
an injury or disease during ACDUTRA service or an injury during 
INACDUTRA service.  

2.  A shoulder disability is not shown to have developed as a 
result of an injury or disease during ACDUTRA service or an 
injury during INACDUTRA service.

3.  A right foot disability is not shown to have developed as a 
result of an injury or disease during ACDUTRA service or an 
injury during INACDUTRA service. 


CONCLUSIONS OF LAW

1.  A digestive disorder, claimed as ulcerative colitis and 
residuals of irritable bowel syndrome, was not aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131, 1137, 
1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

2.  A shoulder disability, claimed as fibrous ankylosis of the 
upper extremities, was not incurred in or aggravated by service.  
38 U.S.C.A. §§101(24), 106, 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).

3.  A right foot disability, claimed as arthritis of the right 
foot and residuals of fracture, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5017 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2001 and May 2002, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In light of 
the Board's denial of the Veteran's claims, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the claims 
were subsequently readjudicated in an April 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (noting that VA cured its failure to afford 
statutory notice to the claimant prior to an initial rating 
decision by issuing a notification letter after the decision, 
readjudicating the claim, and notifying the claimant of such 
readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided VA examinations.  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted appropriate physical examinations, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board, therefore, concludes that 
these examinations are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  
Thus, the duties to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2010).  The Court has held that regulations 
concerning presumptive service connection, the presumption of 
soundness and the presumption of aggravation, were inapplicable 
to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 
Vet. App. 40 (2010).  Certain presumptions, including the 
presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) 
and the presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306), apply only to periods of active military service.  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  The level of training, 
education, and experience of the person conducting the 
examination is a factor that, if the Board affords more or less 
weight to the report because of that reason, must be thoroughly 
explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 
569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

A Digestive Disorder

In statements and testimony, the Veteran reported that symptoms 
of ulcerative colitis/irritable bowel syndrome started in 1985 or 
1986 and that he had problems with diarrhea and a malrotated 
intestine as a child.  However, the Veteran contended that his 
chronic diarrhea began during ACDUTRA and was aggravated by 
periods of INACDUTRA.  Even if the Veteran's symptoms started in 
1985, this would not be helpful as he had not yet had any period 
of ACDUTRA, and the presence of this disease in INACDUTRA would 
not support service connection.  Thus, while the Veteran had 
designated periods of INACDUTRA in 1985, prior to his first 
period of ACDUTRA in 1986, only injuries and their residuals 
related to INACDUTRA may be service connected.  A disease, such 
as ulcerative colitis or irritable bowel syndrome, can only be 
service connected on the basis of his ACDUTRA.

Medical records reflect that the Veteran had chronic diarrhea and 
malrotation of the intestine as a child.  A history of episodic 
diarrhea since childhood was medically confirmed in physician 
reports.  Here, the medical evidence of record shows the 
Veteran's digestive disorder symptomatology began during 
childhood.  

A general physical examination just five days after the Veteran 
entered ACDUTRA service in July 1986 showed a history of stomach 
and intestinal trouble.  An August 1986 report noted he 
complained of diarrhea which was like an episode he had in 
November 1985.  He had additional episodes in October 1986 and 
May 1987, about three days into another period of ACDUTRA.  The 
Veteran subsequently reported that he had seen a civilian doctor 
for his irritable bowel problems in 1986, but that the doctor had 
died.  Service treatment records show complaints of diarrhea 
during ACDUTRA in October 1986 and between periods of ACDUTRA in 
May 1987.  In April 1993, the Veteran's history of irritable 
bowel syndrome was recorded prior to a period of ACDUTRA in May 
1993.  The next report was in September 1996, following the 
Veteran's last period of ACDUTRA.  

Private medical records show diagnosis of ulcerative colitis due 
to irritable bowel syndrome in 1998; however, further testing 
indicated that the ulcerative colitis was in remission with 
continued to have diarrhea.  VA physicians reviewed the Veteran's 
service and private medical records during examinations in August 
and December 2002.  At a December 2002 VA examination, the VA 
physician stated that there appeared to be a chronicity predating 
service and, other than isolated incidents of diarrhea illness, 
there appeared to be no documentation of a pattern of a 
progressive nature associated with service and irritable bowel.

On VA examination in March 2007, the Veteran reported that his 
gastrointestinal symptoms that existed prior to ACDUTRA service 
were the same during service and were unchanged since his 
military service.  The examiner noted that there was no evidence 
that the Veteran's pre-existing gastrointestinal symptoms 
worsened during service.  While ulcerative colitis was diagnosed 
in the Veteran's private treatment records, the examiner noted 
that he did not see a pathology report or study that was 
diagnostic of ulcerative colitis and that the last colonoscopy 
was unremarkable except for a single inflammatory polyp.  The 
examiner added that if the Veteran did have ulcerative colitis it 
was currently in remission and not aggravated by his military 
service based on the Veteran's report that his symptoms remained 
the same as they were prior to service.  The examiner concluded 
that it was less likely as not (less than 50/50 probability) that 
irritable bowel syndrome was aggravated by service.  

Based on the evidence of record, the Board finds a digestive 
disorder, variously diagnosed as ulcerative colitis and irritable 
bowel syndrome, existed prior to the Veteran's ACDUTRA service 
and was not aggravated as a result of an injury or disease during 
ACDUTRA service or an injury during INACDUTRA service.  There is 
no competent or credible evidence of a specific, aggravating 
injury or disease having been sustained during a period of 
ACDUTRA service.  There is no competent evidence indicating that 
a digestive disease underwent any pathological increase during a 
period of ACDUTRA.  Notably, the VA examiners, after reviewing 
the medical evidence in the claims file and examining the 
Veteran, found that the Veteran's disorder was not aggravated in 
service.  The December 2002 and March 2007 VA medical opinions 
are persuasive because they were based upon a complete review of 
the Veteran's entire claims file and physical examinations of the 
Veteran with a rationale for the conclusions reached.  

The Board notes the Veteran has contended at times that his 
ulcerative colitis (irritable bowel syndrome) began or was 
aggravated during service.  However, during his VA examination in 
March 2007 he, in essence, denied that his symptoms had worsened 
in service.  While the Veteran may believe that a digestive 
disorder was incurred or aggravated during ACDUTRA or INACDUTRA 
service, he is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  It was the opinion of the March 2007 
VA examiner that there was no increase in disability shown.  
Therefore, entitlement to service connection is not warranted.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A Shoulder Disability

The Veteran contends that he has a shoulder disability, fibrous 
ankylosis affecting the upper extremities, that began in 1995 
during service, but that he did not seek treatment for it until 
1998.  On periodic examination on April 15, 1993, the Veteran 
complained of swollen or painful joints.  There was no diagnosis 
of any disorder related to swollen or painful joints.  A November 
1996 private physician's examination report showed that the 
Veteran had marked pain of the joints.  There was pain and 
restriction of joints in the upper and lower extremities.  The 
elbows could not be hyperextended.  The diagnoses included 
multiple arthralgias and myalgias of undetermined origin.  The 
physician stated that the Veteran's arthralgias and myalgias as 
well as his back deformity might be consistent with ankylosing 
spondylitis, which was compatible with his history of diarrhea 
and abdominal pain.  There was no indication that these were 
related to service.  In April 1998, a private chiropractor 
diagnosed sacroiliitis with ligamentous instability, 
myofasciitis, localized nerve root irritation, and fibromyalgia 
of the neck, upper back, torso and upper extremities.

At an August 2002 VA examination, the Veteran reported a history 
of several fractures in 1993 when he was in the military and 
history of right upper extremity numbness with occasional 
numbness while driving an automobile or lying on his right side.  
The diagnoses included hyperreflexia possibly related to an upper 
motor neuron lesion at the internal capsule level.

On VA examination in March 2007, the Veteran indicated that the 
initial onset of the shoulder disability was in 1993 when he 
began having stiffness and decreased range of motion of his arms 
without pain in the elbows or shoulders but a feeling of trauma.  
He did not pinpoint a specific trauma.  Upon evaluation, the 
examiner noted a diagnosis of bilateral shoulder tendonitis.  In 
conjunction with review of the claims folder, the examiner opined 
that the Veteran's shoulder disability was less likely as not 
(less than 50/50 probability) caused by or a result of his 
military service.  He reasoned that there was very little in the 
service treatment records regarding the shoulders and his 
examination was normal except for mild pain with movement and 
that X-rays were unrevealing.  He stated that the most likely 
diagnosis was tendonitis which was unlikely due to military 
service or other disease that began during service.  

Based upon the evidence of record, the Board finds a shoulder 
disability is not shown to have developed as a result of an 
injury or disease during ACDUTRA service or an injury during 
INACDUTRA service.  The March 2007 VA examiner opinion is 
persuasive.  There is no competent or credible evidence of a 
specific injury or disease having been sustained during a period 
of ACDUTRA or an injury during INACDUTRA service.  The Veteran's 
testimony that his shoulder disability began in service is not 
supported by any contemporaneous complaint, finding, or 
diagnosis.  While he is competent to report what his symptoms, he 
is not competent to conclude that the upper extremity 
symptomatology he experienced is the same as his current 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. at 494.  The Board finds that 
the VA examiner's etiology opinion is persuasive.  Therefore, 
entitlement to service connection is not warranted.  

Right Foot Disability

The Veteran essentially claims he has arthritis of the right foot 
due to service.  He asserts that he broke his right foot on three 
separate occasions during service.  Various treatment records 
(e.g. treatment records from L. Ou-Tim, M.D. dated from February 
1998 to November 1998) show notations of arthritis of the right 
foot listed as one of the disorders for which the Veteran was 
being followed.   

VA afforded the Veteran an examination in March 2007 to ascertain 
the nature and etiology of any current right foot disability.  
After an extensive evaluation of the Veteran, the examiner noted 
a diagnosis of right foot pain.  An X-ray report of the right 
foot revealed no bony abnormality.  In addition to physical 
evaluation of the Veteran, the examiner reviewed the claims 
folder and noted there was no evidence of a foot fracture nor 
arthritis of the foot.  The examiner stated he was unable to 
provide an opinion as to the relationship of the Veteran's right 
foot disability to service without reporting to mere speculation. 

Based on the evidence, the Board finds that the Veteran does not 
have a current right foot disability for which service connection 
may be granted.  While notations of arthritis have been noted, 
there is no competent or credible evidence demonstrating a 
pathological basis for the Veteran complaints of pain nor any 
probative evidence indicating he sustained an injury to the right 
foot during a period of ACDUTRA or INACDUTRA service.  The most 
recent examination included a diagnosis of right foot pain.  The 
Court, however, has held that statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds by 
259 F.3d 1356 (Fed. Cir. 2001).  Therefore, service connection 
for a right foot disability is not warranted.  The preponderance 
of the evidence is against the claim.


ORDER

Service connection for a digestive disorder, claimed as 
ulcerative colitis and residuals of irritable bowel syndrome, is 
denied.

Service connection for a shoulder disability, claimed as fibrous 
ankylosis of the upper extremities, is denied.

Service connection for a right foot disability, claimed as 
arthritis of the right foot and residuals of fracture, is denied.



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


